 
Exhibit 10.11
 
Tri-party Creditor's Right Transfer Agreement
 

 
Party A: Beijing ZYTX Technology Co., Ltd
 
Party B: Beijing Ying Tong Ji Xun Science & Technology Development Co. Ltd
 
Party C: Beijing San Teng Da Fei Technology Development Co. Ltd


Whereas:
 
    From July 17, 2009 to December 1, 2009, Party A and Party B signed three
purchase contracts for a product of wireless internet (including supplementary
agreements), according to provisions of contracts, Party A purchased 70,000 sets
of wireless internet terminal.  Up to now, Party A has made advance payment
amounting to RMB 139,700,000 in total to Party B, such advance payment has
actually formed creditor’s rights of Party A to Party B (the “Creditor’s
Rights”).
 
    On the principle of mutual benefit and reciprocity, through amicable
negotiation by Party A, B, and C, Party A and B agree to transfer part of the
Creditor’s Rights to Party C.  Party C, agree to accept such part of the
Creditor’s Rights.  According to Contract Law of the People's Republic of China
and Company Law of the Peoples Republic of China and other related laws and
regulations, the following agreement is reached on transfer of the Creditor’s
Rights for jointly complying with.
 
Article 1 Transfer of object
 
    Party A agrees to transfer part of the Creditor’s Rights amounting to RMB
72,400,000 to Party C, which involves 36,200 sets of wireless internet terminal,
and Party C agree to accept such Creditor’s Rights.
 

--------------------------------------------------------------------------------


 
Article 2 Transfer price
 
    Party A, and Party C agree transfer price of Creditor’s Rights is RMB
72,400,000.
 
Article 3 Other provisions
 
    1. Any amendment and supplementation made herein shall be in writing and
legally signed and sealed by each party.
 
    2. Any dispute arising from performance of this agreement shall be settled
through amicable negotiation, if negotiation fails, either party shall be
entitled to institute legal proceedings before People’s Court with jurisdiction.
 
    3. This agreement is made in triplicate, one copy for Party A, B, and C,
respectively, with equal force.
 
    4. This agreement comes into force upon signed by each party.
 
 
（No text below）
 
 
Party A (official seal):  Beijing ZYTX Technology Co., Ltd        
/s/     
Signing time: June 29, 2010   
 
Party B (official seal): Beijing Ying Tong Ji Xun Science & Technology
Development Co. Ltd
 /s/                      
Signing time: June 29, 2010       
 
Party C (official seal): Beijing San Teng Da Fei Technology Development Co.
Ltd          
/s/                                  
Signing time: June 29, 2010       



--------------------------------------------------------------------------------


 
 